DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (see Priority section below).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 61/754,177 filed 1/18/2013 (hereinafter “first provisional application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 1, some, but not all, of the embodiments recited in the claim are supported by the first provisional application. The limitation regarding the material of the marker takes the form of “a material selected from [A], [B], [C], or any combination thereof” (where A is “one or more resorbable polymers”, B is “one or more non-resorbable polymers”, and C is “one or more non-polymeric materials”). Therefore, the claim is considered to recite the following embodiments with regards to the material of the marker: A, B, C, AB, BC, AC, and ABC.
The first provisional application does not disclose C. The only mention in the first provisional application of a non-polymeric material (in this case a “metallic component”) for the marker is in combination with a polymer (“[t]he EchoMark can be comprised of either an implantable polymer (which may contain a metallic component), an echogenic adhesive, or an echogenic spray-paint”, page 5). The metallic component is never recited without the polymer. It is unclear what kind of material(s) the echogenic adhesive and the echogenic spray-paint are made of. Other than the aforementioned metallic component in combination with the polymer, the marker material is only ever described as a polymer, never as a non-polymeric material (e.g., “[t]he marker is composed a resorbable polymer”, page 2; “[v]ariations of the polymer rage from being resorbed in 72 hours to being permanent implants”, page 5; “[t]he EchoMark marker is made from PGA material, and will dissolve by at least 25% after 3 days and 95% after 14 days”, page 6; “[t]he purpose of the initial human clinical trial will be to confirm that the polymeric marker is well tolerated by patients and does not impair anastomotic patency”, page 13; “[f]urthermore, unlike Anastomark, which stays permanently inside the body, EchoMark is made of a resorbable polymer, which is to be resorbed in approximately 12 weeks”, page 15). As such, claim 1 is not fully supported by the first provisional application.

Regarding claims 2-4, although the first provisional application recites PGA (“[t]he EchoMark marker is made from PGA material, and will dissolve by at least 25% after 3 days and 95% after 14 days”, page 6), the first provisional application does not disclose any of the other resorbable polymers recited in claim 2 such as PLA, PLGA, PHA, etc.

Regarding claims 5-6, although the first provisional application recites layers (“[i]t will be manufactured in layers, thus creating impedance changes throughout the entirety of the marker”, page 2), the first provisional application does not disclose at least two resorbable polymer layers that do not comprise the same resorbable polymer, let alone specifically two polymers selected from PLA, PGA, polycaprolactone, or copolymers thereof.

Regarding claims 7-8, the first provisional application does not disclose a varying ratio of two of more resorbable polymers.

Regarding claim 9, although the first provisional application discloses "[i]t will be manufactured in layers, thus creating impedance changes throughout the entirely of the marker" (page 2), it does not disclose that the impedance changes are created by a varying ratio of two or more resorbable polymers.

Regarding claim 16, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 1, let alone in combination with the in vivo lifetime limitation of claim 16.

Regarding claim 17, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 1, let alone in combination with the vascular anastomosis site limitation of claim 17.

Regarding claim 33, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 1, let alone in combination with the tortuosity prevention/correction limitation of claim 33.

Regarding claim 34, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 1, let alone in combination with the shape limitation of claim 34.

The disclosure of the prior-filed application, Application No. 61/819,979 filed 5/6/2013 (hereinafter “second provisional application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 1, some, but not all, of the embodiments recited in the claim are supported by the first provisional application. The limitation regarding the material of the marker takes the form of “a material selected from [A], [B], [C], or any combination thereof” (where A is “one or more resorbable polymers”, B is “one or more non-resorbable polymers”, and C is “one or more non-polymeric materials”). Therefore, the claim is considered to recite the following embodiments with regards to the material of the marker: A, B, C, AB, BC, AC, and ABC.
The second provisional application does not disclose B, C, or BC, let alone combinations with A  (i.e., AB, AC, or ABC). The only materials for the marker that are described are resorbable polymers (i.e., A). As such, claim 1 is not fully supported by the second provisional application.

Regarding claims 2-4, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 1, let alone in combination with the specifically listed resorbable polymers of claims 2-4.

Regarding claims 5-6, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as 

Regarding claims 7-8, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 1, let alone in combination with the recited varying ratio of two or more resorbable polymers of claims 7-8.

Regarding claim 9, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 1, let alone in combination with the recites two or more resorbable polymer layers and/or varying ratio of two or more resorbable polymers of claim 9.

Regarding claim 16, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 1, let alone in combination with the in vivo lifetime limitation of claim 16.

Regarding claim 17, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 1, let alone in combination with the vascular anastomosis site limitation of claim 17.

Regarding claim 33, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as 

Regarding claim 34, the second provisional application does not disclose that the marker comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 1, let alone in combination with the shape limitation of claim 34.

Since none of the claims are supported by the first provisional application, the effective filing date of all of the claims cannot be 1/18/2013. Further, since none of the claims are supported by the second provisional application, the effective filing date of all of the claims cannot be 5/6/2013 either. The international application PCT/US14/012274 filed on 1/21/2014 appears to provide adequate support for each of the claims; therefore the effective filing date of each claim is 1/21/2014, which is after 3/16/2013.

This application is being examined under the First Inventor to File provisions of the AIA  because it “contains or contained at any time a claim to an invention that has an effective filing date that is on or after March, 16, 2013” (MPEP 2159.02).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
Regarding claim 1, Amazon.com sells a set of collapsible compact chopsticks that includes a plastic clip which holds the chopsticks together and also acts as a chopstick stand as pictured in the product listing shown below.

    PNG
    media_image1.png
    1131
    1500
    media_image1.png
    Greyscale

The product information shows the date the product was first available for sale as 1/3/2013 and therefore qualifies as prior art. The plastic clip reads on the claimed invention for the following reasons:
First, the clip can be considered an ultrasound-detectable marker because the clip is made of plastic, which is visible to ultrasound1.

Third, the clip comprises a body having a depth, width, and length which can accommodate a portion of one or more chopsticks therein. Therefore the body of the clip would be able to accommodate a portion of one or more vessels that has the same size/dimensions as the one or more chopsticks.
Fourth, the body of the clip is configured to orient or maintain an orientation of the one or more chopsticks (e.g., parallel to each other as shown in the product listing. Therefore the body of the clip would be configured to orient or maintain an orientation of one or more vessels that has the same size/dimensions as the one or more chopsticks. Further, there is nothing about the clip that would prevent it from being able to orient or maintain the orientation at the postoperative site, or any other location for that matter. Therefore, the clip can read on an ultrasound-detectable marker for monitoring a postoperative site.
Fifth, a portion of one or more vessels is ultrasonically imageable when accommodated by the clip in a manner similar to how the clip is shown as accommodating the chopsticks in the product listing (i.e., one or more vessels, if accommodated by the clip in the same manner as the chopsticks, can be imaged axially or longitudinally for at least a portion of the clip) because the clip would not totally circumscribe or surround the one or more vessels.

claim 17, there is nothing about the clip that would prevent it from being able to orient or maintain the orientation of the one or more vessels at an anastomosis site, or any other location for that matter, as long as the blood vessels have the same size/dimensions as a chopstick.

Regarding claim 33, due to the concave shape of the clip, the clip would be able to prevent or correct tortuosity of at least one blood vessel that has a size/dimensions the same as a chopstick along the length of the clip.

Regarding claim 34, the body of the clip comprises two plates (a top and a bottom) that are connected to form two opposing half-pipe shaped surfaces.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine, US 2014/0275750 A1 (hereinafter “Levine”).
Regarding claim 1, Levine discloses an ultrasound-detectable marker (component 5/1’, Figs. 7 and 20; the component is ultrasound-detectable due to beads 32 and 22 which are opaque to ultrasound, ¶ [0055]) for monitoring a postoperative site, wherein the ultrasound-detectable marker comprises one or more non-polymeric materials (e.g., stainless steel, ¶ [0055]); and wherein the ultrasound-detectable marker comprises a body (strands 31, 32, 33, 34, etc.) having a depth, width, and length which can accommodate a portion of one or more vessels therein (see Fig. 20 which illustrates strands 31, 32, 33, 34, etc. accommodating vessel 41) and wherein the marker is configured to orient or maintain an orientation of the one or more vessels at the postoperative site (e.g., the marker can orient vessel 44 in a suspended orientation, ¶ [0058], Fig. 20), and wherein the portion of the one or more vessels is ultrasonically imageable when accommodated by the ultrasound-detectable marker, and can be imaged axially or longitudinally for at least a portion of the marker (since vessel is not totally circumscribed or surrounded by the marker, the accommodated portion thereof can be imaged axially and longitudinally).

Regarding claim 17, there is nothing about the marker of Levine that would prevent it from being able to orient or maintain the orientation of the one or more vessels at an anastomosis site, or any other location for that matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Sirimanne et al., US 2010/0234726 A1 (hereinafter “Sirimanne”).
Regarding claims 2-4, Levine does not teach resorbable polymers, let alone the particular ones recited in claims 2-4. Levine however does teach the following at ¶ [0055]: “The beads 32, 33, and the cylinders 34, can be formed of any material which can be appropriately detected by equipment suited to the use being undertaken with the fabricated component. For example, metallic structures or other materials which are opaque to x-ray equipment or ultrasound equipment can be used. Stainless steel would be well suited to surgical applications. However, any material suitable to detection by an appropriate technology can be used to achieve a similar result.”
Sirimanne teaches ultrasound markers that can be made of various materials including PLGA, PLA, PGA, polycaprolactone, PHA, polydioxanone, polyethylene glycol, collagen, and copolymers thereof (¶ [0102]):
Examples of synthetic bioabsorbable polymers that may be used for the body of the device are polyglycolide, or polyglycolic acid (PGA), polylactide, or polylactic acid (PLA), poly s-caprolactone, polydioxanone, polylactide-co-glycolide, block or random copolymers of PGA and PLA, and other commercial bioabsorbable medical polymers. Preferred is spongy collagen or cellulose. As mentioned above, materials such as hemostatic and pain-killing substances may be incorporated into the body and marker of the cavity marking device. The use of hemostasis-promoting agents provides an obvious benefit, as the device not only marks the site of the biopsy cavity but aids in healing the cavity as well. Furthermore, such agents help to avoid hematomas. These hemostatic agents may include AVITENE collagen hemostatic agent in Fibrillar form; and polyethylene glycol (PEG) or collagen/PEG compositions from Cohesion. Such agents also have the useful property of expanding between 3 and 30 times their compressed volume upon release into a cavity and/or upon hydration. The device may also be made to emit therapeutic radiation to preferentially treat any suspect tissue remaining in or around the margin of the biopsy cavity. It is envisioned that the marker would be the best vehicle for dispensing such local radiation treatment or similar therapy. Also, the body itself may be adapted to have radiopaque, echogenic, or other characteristics that allow the body to be located by noninvasive technique without the use of a marker. Such characteristics permit the possibility of locating and substantially identifying the cavity periphery after deployment but prior to absorption of the device. Such an embodiment may allow delivery in liquid or gel form through a much smaller lumen than those marking devices having one of the markers previously described. Furthermore, an echogenic coating may be placed over the radiopaque marker to increase the accuracy of locating the marker during ultrasound imaging.

MPEP 2144.07 Art Recognized Suitability for an Intended Purpose recites:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art 

The beads of Levine as discussed above are configured to be ultrasound-dectable. Further Sirimanne teaches that ultrasound detectable markers can be made of a variety of materials including PLGA, PLA, PGA, polycaprolactone, PHA, polydioxanone, polyethylene glycol, collagen, and copolymers thereof; thus, such materials would have been recognized as suitable for ultrasound-detectable markers. Since the markers of Sirimanne serve the same purpose/feature as the beads of Levine (i.e., being ultrasound-detectable), the ordinarily skilled artisan would have recognized that the materials as disclosed in Sirimanne for the ultrasound marker would have been suitable materials for Levine’s beads too.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levine such that the beads comprise PLGA, PLA, PGA, polycaprolactone, PHA, polydioxanone, polyethylene glycol, collagen, and copolymers thereof (claim 2), or such that the beads comprise PLA, PGA, polycaprolactone, or coploymerse thereof (claim 3), or such that the beads comprise PLGA (claim 4), because it would have merely involved selecting known materials based on its suitability for its intended use/purpose (i.e., suitable for being ultrasound-detectable). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to make the beads bioabsorbable.

Regarding claim 16, by modifying the ultrasound-detectable marker to comprise the bioresorbable polymers (e.g., modifying the beads of the marker to be made of the aforementioned materials discussed above), the ultrasound-detectable marker would in vivo lifetime during which the ultrasound-detectable marker remains detectable by ultrasound. In other words, the marker would have some finite duration in which it is detectable by ultrasound because the beads would eventually be absorbed by the tissue since it is made of one or more bioresorbable polymers as discussed above.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Sirimanne and Cutright et al., “Degradation rates of polymers and copolymers of polylactic and polyglycolic acids”. Oral Surgery, Oral Medicine, Oral Pathology. Volume 37, Issue 1, January 1974, Pages 142-152 (hereinafter “Cutright”).
Regarding claims 5 and 6, Levine teaches the invention of claim 1 but does not teach that the ultrasound-detectable marker comprises two or more resorbable polymer layers.
Sirimanne in a similar field of endeavor (i.e., ultrasound markers) teaches the ultrasound-detectable marker may be divided into three resorbable polymer layers: an outer layer (outer shell 142, Fig. 1F) and an inner layer (body 144, Fig. 1F) and core (marker 150, Fig. 1F).
Sirimanne further discloses: “A further aspect of the invention allows the marker or the body, singly or in combination, to be constructed to have a varying rate of degradation or bioabsorption. For instance, the body may be constructed to have a layer of bioabsorbable material as an outer "shell." Accordingly, prior to degradation of the shell, the body is palpable. Upon degradation of the shell, the remainder of the body would degrade at an accelerated rate in comparison to the outer shell.” (¶ [0033]); further, “[e]xamples of synthetic bioabsorbable polymers that may be used for the body of the device are polyglycolide, or polyglycolic acid (PGA), polylactide, or polylactic acid (PLA), poly s-caprolactone, polydioxanone, polylactide-co-glycolide, block or random copolymers of PGA and PLA, and other commercial bioabsorbable medical polymers” (¶ [0102]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levine by providing two or more resorbable polymer layers, as taught by Sirimanne; and the ordinary skilled artisan would have been motivated to make this modification in order to vary the rate of degradation by layer (i.e., the different layers degrade at different rates).
Levine modified in view of the teachings of Sirimanne does not teach, that at least two of the resorbable polymers do not comprise the same resorbable polymer, and are selected from the group consisting of PLA, PGA, polycaprolactone, and copolymers thereof; i.e., does not teach that they are different polymers selected from the group consisting of PLA, PGA, polycaprolactone, and copolymers thereof.
Cutright teaches that PLA and PGA (and varying ratios therebetween) are biodegradable materials that have differing degradation rates (see Table 1 and associated discussions on pages 144-150).
MPEP 2144.07 Art Recognized Suitability for an Intended Purpose recites:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a 

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

The materials of the two layers in the modified Levine invention (i.e., modified in view of the teachings of Sirimanne) are intended to degrade at different rates as discussed above. Cutright teaches PLA and PGA (which are different polymers) are materials that degrade at different rates as discussed above. Thus, the PLA and PGA would have been recognized as suitable materials for the two layers respectively because PLA and PGA fulfills the intended use of degredation at different rates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Levine by using different materials for the two layers (e.g., PLA and PGA) to facilitate the two layers degrading at different rates because it would have merely involved selecting known different materials (i.e., PLA and PGA which are known to degrade at different rates as evidenced by Cutright) for the two layers based on their suitability for its intended purpose (i.e., bioresorbability/biodegradability for an implantable marker layers at different rates). The ordinarily skilled artisan would have been motivated to e.g., a shell layer degrading at a different rate than the remainder of the marker) in order to ensure a marker lifetime (i.e., the amount of time the marker remains intact before degradation/dissolution/absorption beyond usefulness of the marker as being ultrasound-detectable) that is appropriate for the application/use of the marker as being ultrasound-detectable.

Regarding claims 7 and 8, consider the modifications of Levine discussed above regarding claims 2-6. Notwithstanding the above modificaitons, the modified Levine does not teach varying the ratio of two or more resorbable polymers (e.g., varying ratio of PLA:PGA).
Cutright teaches that PLA and PGA (and varying ratios therebetween) are biodegradable materials that have differing degradation rates as a function of varying the ratios therebetween (see Table 1 and associated discussions on pages 144-150). Thus, varying the ratio of PLA:PGA would have been recognized by the ordinarily skilled artisan as a result effective variable for adjusting/optimizing the degradation rate of the marker.
MPEP 2144.05, II. recites: 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation  

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

B.	There is a Motivation to Optimize Result-Effective Variables  

In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary or adjust the ratio of PLA:PGA in the modified invention of Levin in order to engineer/optimize the degradation rate of PLGA (i.e., arrive at a desired degradation rate of PLGA depending on how long the marker must remain in the body before degrading and being reabsorbed) because it would have merely involved routine experimentation (i.e., varying the PLA:PGA ratio of PLGA and measuring its effect on the degradation rate, as evidenced by Cutright) to optimize the degradation rate, as evidenced by Cutright. The ordinarily skilled artisan would have been motivated to do so in order to ensure a marker lifetime (i.e., the amount of time the marker remains intact before degradation/dissolution/absorption beyond usefulness of the marker as being ultrasound-detectable) that is appropriate for the application/use of the marker as being ultrasound-detectable.

Regarding claim 9, Levine modified in view of the teachings of Sirimanne and Cutright as discussed above teaches the invention of claim 5; but does not teach that the two or more resorbable layers creates an impedance change throughout the marker.
Sirimanne further teaches that the two or more resorbable layers creates an impedance change throughout the marker (implied from “To aid in detection by ultrasound or similar imaging techniques, any component of the device may contain air bubbles or may be combined with an echogenic coating. One such coating is ECHO-COAT from STS Biopolymers. Such coatings contain echogenic features, which provide the coated item with an acoustically reflective interface and a large acoustical impedance differential. As stated above, an echogenic coating may be placed over a radiopaque marker to increase the accuracy of locating the marker during ultrasound imaging.” ¶ [0111]). For example, one of the two layers, such as the shell, may be provided with a coating that creates an impedance change throughout the shell of the marker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Levine such that the two or more resorbable polymer layers creates an impedance change through the marker, as taught by Sirimanne; and the ordinarily skilled artisan would have been motivated to make this modification in order to facilitate or enhance the echogenicity (i.e., the enhance ultrasonic visibility) of the marker.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not entirely persuasive.
In view of the amendment to claim 1, Applicant’s arguments with regards to Hunter reference are found to be persuasive. The rejections based on Hunter are therefore withdrawn. Nevertheless, this application is not in condition for allowance in view of new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ingraham et al., “Radiology of foreign bodies: how do we image them?” Emergency Radiology. 22, 425-430 (2015): “The visibility of plastic is variable on both conventional radiography and computed tomography, depending on composition, but all types of plastic are well visualized on ultrasound” (Abstract).